 



Exhibit 10.3
EXECUTIVE EMPLOYMENT CONTRACT
     THIS AGREEMENT made as of June 25, 2007 by and between PMC Commercial
Trust, a Texas Real Estate Investment Trust with its principal places of
business in Dallas, Collin County, Texas, hereinafter referred to as the
“COMPANY”, and Jan F. Salit, hereinafter referred to as “EXECUTIVE”.
WITNESSETH THAT:
     In consideration of the promises herein contained, the parties hereto
mutually agree as follows:
     1. Employment: The Company hereby employs the Executive as its Executive
Vice President and Chief Investment Officer with such powers and duties as may
be specified by the Board of Trust Managers (the “Board”). The Executive hereby
accepts employment upon the terms and conditions as hereinafter set forth.
     2. Term: Subject to the provisions for termination as hereinafter provided,
the term of this Agreement shall begin immediately and shall terminate on the
earlier of (i) the Executive’s seventieth (70th) birthday or (ii) June 30, 2010
or such later date as determined by the Board (the “Term”). The Term of this
Executive Employment Contract may be extended annually by the Board.
     3. Compensation: For all services rendered by the Executive under this
contract, the Executive shall be paid an annual salary at a minimum at the
annual rate for the Executive effective as of July 1, 2007 (the “Minimum Rate”).
The Minimum Rate may be increased by the Board at its discretion. The annual
salary is payable pursuant to the normal payroll practices of the Company.
     The Board may consider bonus compensation for the Executive if the
performance of the Company and the Executive justifies such bonus compensation.
     4. Authorized Expenses: The Executive is authorized to incur reasonable
expenses for the promotion of the business of the Company. The Company will
reimburse the Executive for all such reasonable expenses upon the presentation
by the Executive, from time to time, of an itemized account of such
expenditures.
     The Executive shall be entitled to such additional and other fringe
benefits as the Board shall from time to time authorize, including but not
limited to: A) health insurance coverage for the Executive, his wife and
dependent children; B) a monthly automotive allowance of $550, which the
Executive is to use to obtain an automobile to be available for company needs.
All operating expenses such as maintenance, insurance and fuel (excluding fuel
for company travel) will be the responsibility and expense of the Executive.

 



--------------------------------------------------------------------------------



 



     5. Extent of Services: The Executive shall devote a substantial portion of
business time, attention and energies to the business of the Company, and shall
not, during the term of this Agreement, engage in any other business activities,
whether or not such activities are pursued for gain, profit or other pecuniary
advantage. This provision is not meant to prevent him from A) devoting
reasonable time to civic or philanthropic activities or B) investing his assets
in such form or manner providing that it does not require any substantial
services on the part of the Executive that will interfere with the Executive’s
employment pursuant to this Agreement. Executive’s employment is considered as
full-time.
     6. Working Facilities: The Executive shall be furnished with such
facilities and services suitable to his position and adequate for the
performance of his duties.
     7. Duties: The Executive is employed in an executive and supervisory
capacity and shall perform such duties consistent herewith as the Board of the
Company shall from time to time specify. Subject to the provisions of Section 14
hereof, the precise services of the Executive may be extended or curtailed, from
time to time, at the discretion of the Board of the Company.
     8. Disclosure of Information: The Executive recognizes and acknowledges
that the Company’s operating procedures or service techniques are valuable,
special and unique assets of the Company’s business. The Executive will not,
during or after the term of his employment, disclose the list of the Company’s
customer base or service techniques to any person, firm, Company, association or
other entity for any reason or purpose whatsoever. In the event of breach or
threatened breach by the Executive of the provisions of this paragraph, the
Company shall be entitled to an injunction restraining any such breach. Nothing
herein shall be construed as prohibiting the Company from pursuing any other
remedies available to the Company for such breach or threatened breach,
including the recovery of damages from the Executive.
     9. Vacations: The Executive shall be entitled each year to a vacation in
accordance with the vacation contract addendum dated effective July 1, 1999.
     10. Disability: If the Executive is unable to perform his services by
reason of illness or total incapacity, based on standards similar to those
utilized by the U.S. Social Security Administration, he shall receive his full
salary for one (1) year of said total incapacity through coordination of
benefits with any existing disability insurance program provided by the Company
(a reduction in salary by that amount paid by any Company provided insurance).
Should said Executive be totally incapacitated beyond a one-year period, so that
he is not able to devote full time to his employment with said Company, then
this Agreement shall terminate.

 



--------------------------------------------------------------------------------



 



     11. Death During Employment: If the Executive dies during the term of
employment and has not attained the age of seventy years, the Company and/or any
third party insurance provided by the Company, through a coordination of
benefits, shall pay the estate of the Executive a death benefit equal to two
times the Executive’s annual salary. In the event the Executive receives death
benefits payable under any group life insurance policy issued to the Company,
the Company’s liability under this clause will be reduced by the amount of the
death benefit paid under such policy. The Company shall pay any remaining death
benefits to the estate of the Executive over the course of twelve (12) months in
the same manner and under the same terms as the Executive would have been paid
if he had still been working for the Company. No later than one (1) month from
the date of death, the estate of the Executive will also be paid any accumulated
vacation pay. Such payments pursuant to this paragraph shall constitute the full
compensation of said Executive and he and his estate shall have no further claim
for compensation by reason of his employment by the Company.
     12. Assignment: The acts and obligations of the Company under this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the Company.
     13. Invalidity: If any paragraph or part of this Agreement is invalid, it
shall not affect the remainder of this Agreement but the remainder shall be
binding and effective against all parties.
     14. Additional Compensation: If during the Term, this Agreement is
terminated by the Company (other than pursuant to the provisions of Section 15
hereof) or by the Executive due to “Constructive Discharge” then the Executive
shall receive termination pay in an amount equal to 2.99 times the average of
the last three years compensation. For purposes of this Agreement, “Constructive
Discharge” shall mean:

  •   Any reduction in salary below the Minimum Rate;     •   A material change
diminishing the Executive’s job function, authority, duties or responsibilities,
or a similar change deteriorating Executive’s working conditions that would not
be in accordance with the spirit of this Agreement;     •   A required
relocation of Executive of more than 100 miles from Executive’s current job
location; or requires Executive to travel away from Executive’s office in the
course of discharging Executive’s responsibilities in excess of that typically
required of executives in similar positions.     •   Any breach of any of the
terms of this Agreement by the Company, which is not cured within 14 days
following written notice thereof by Executive to the Company.

 



--------------------------------------------------------------------------------



 



The amount payable by the Company pursuant to this Section 14 shall be made in
one lump sum cash payment payable to the Executive no later than 30 days
following termination of this Agreement.
     15. Termination: The Company cannot terminate this agreement except for: 1)
the intentional, unapproved material misuse of corporate funds, 2a) professional
incompetence (i.e. the intentional refusal to perform or the inability to
perform the duties associated with Executive’s position with the Company in a
competent manner, which is not cured within 15 days following written notice to
Executive) or 2b) willful neglect of duties or responsibilities in either case
not otherwise related to or triggered by the occurrence of any event or events
described in or prescribed by Section 14 hereof.
     16. Indemnification: The Company hereby agrees to indemnify and hold the
Executive harmless from any loss for any company undertaking, as contemplated in
Section 7 hereof, whereby a claim, allegation or cause of action shall be made
against the Executive in the performance of his contractual duties except for
willful illegal misconduct. Said indemnification shall include but not be
limited to reasonable cost incurred in defending the Executive in his faithful
performance of contractual duties.
     17. Entire Agreement: This contract may not be changed except in writing
and embodies the whole Agreement between the parties hereto and there are no
inducements, promises, terms, conditions or obligations made or entered into by
the Company or the Executive other than contained herein. This Executive
Employment Contract supercedes and replaces that certain Executive Employment
Contract dated June 12, 2006 between the Company and the Executive.
     IN WITNESS WHEREOF, the parties here hereunto signed and sealed this
Agreement the date first above written.

          Signed, Sealed and Delivered   “COMPANY” In the presence of:   PMC
Commercial Trust
 
        /s/ Andrew S. Rosemore   /s/ Lance B. Rosemore      
 
  By:   Lance B. Rosemore
 
      President
 
       
 
      “EXECUTIVE”
 
        /s/ Barry N. Berlin   /s/ Jan F. Salit      
 
  By:   Jan F. Salit,
 
      Executive Vice President and Chief Investment Officer  
(CORPORATE SEAL)

 